EXHIBIT 10.18(b)
March 28, 2008
Monsanto Company
800 N. Lindbergh Blvd.
St. Louis, MO 63167
Attn: Carl M. Casale

Re:   Renewal of EU Term of the Amended and Restated Exclusive Agency and
Marketing Agreement dated as of September 30, 1998 between The Scotts Company
LLC and Monsanto Company (“Agreement”).

Dear Mr. Casale:
The second EU Term described in Section 10.2(a)(2) of the Agreement expires on
September 30, 2008.
The parties have agreed to modify and amend the terms of the Agreement to extend
the EU Term by three (3) years (plus up to two additional automatic renewal
periods of two (2) years each) rather than the seven (7) years contemplated by
Section 10.2(a)(2) of the Agreement.
Accordingly, the parties agree that Section 10.2(a)(2) of the Agreement is
hereby amended and restated to read as follows:
“(2) Following the renewal of the EU Term pursuant to Section 10.2(a)(1), the
parties may mutually agree to renew the EU Term of this Agreement for an
additional three (3) years, unless otherwise prohibited herein; provided, that,
in the event that the EU Term is mutually renewed for an additional three
(3) years as contemplated by this Section 10.2(a)(2), then subsequent to such
three (3) year period, the EU Term shall be automatically renewed for up to two
additional two (2) year periods unless, (i) in the case of the first such
automatic two (2) year renewal period, Monsanto has provided the Agent with
notice not later than six (6) months preceding the date on which the three
(3) year renewal period terminates, that there has been a Regional Performance
Default in the UK and France occurring after September 30, 2008 (provided that
for purposes of calculating the time period for a Regional Performance Default,
the three or two Program Year period as set forth in Section 10.4(b)(5) may
begin prior to September 30, 2008), or (ii) in the case of the second such
automatic two (2) year renewal period, Monsanto has provided the Agent with
notice not later than six (6) months preceding the date on which such initial
additional two (2) year period terminates, that there has been a Regional
Performance Default in the UK and France

 



--------------------------------------------------------------------------------



 



occurring after September 30, 2011 (provided that for purposes of calculating
the time period for a Regional Performance Default, the three or two Program
Year period as set forth in Section 10.4(b)(5) may begin prior to September 30,
2011); and”
In consideration of the foregoing amendment to the Agreement, Scotts and
Monsanto agree that the Business Unit responsible for the EU Countries and the
Global Support Team shall develop a multi-year strategic plan (with appropriate
balance of focus on the next program year vs. subsequent years) for the EU
Countries, which plan should include an evaluation of reducing undesirable
selling, general and administrative (“SG&A”) costs, while also considering the
potential mutual benefits of maintaining or increasing desirable SG&A costs. The
applicable Business Unit and the Global Support Team will provide such plans to
the appropriate members of senior management of Monsanto and Scotts, and the two
parties will collectively work to review and refine such plans by June 30, 2008
for final approval in connection with the Annual Business Plan for the 2009
Program Year.
Pursuant to Section 10.2(a)(2), as amended hereby, Scotts and Monsanto hereby
mutually agree to renew the EU Term for the three (3) years contemplated by
Section 10.2(a)(2), as amended.
Capitalized terms used herein without definition shall have the meanings
ascribed thereto in the Agreement. Except as expressly set forth above, nothing
herein shall limit or modify either the Agent’s or Monsanto’s rights under the
Agreement, including without limitation Monsanto’s right to terminate the
Agreement pursuant to Section 10.4.

2



--------------------------------------------------------------------------------



 



Please execute this letter agreement in the space provided below and return this
letter agreement to me by overnight delivery to my attention and by fax to
(937) 644-7136.

            Sincerely,


THE SCOTTS COMPANY LLC
      By:   /s/ James Hagedorn         James Hagedorn        President and Chief
Executive Officer     

ACKNOWLEDGED AND AGREED
MONSANTO COMPANY

         
By:
  /s/ Carl M. Casale    
 
       
Name:
  Carl M. Casale    
Title:
  EVP, Strategy & Operations    
 
       
cc:
  Ag Counsel    
 
  Ronald A. Robins, Jr.    

3